Citation Nr: 1720421	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for small cell carcinoma of the stomach and esophagus, as secondary to in-service exposure to herbicide agents and/or contaminated drinking water.

2.  Entitlement to an initial rating in excess of 10 percent for diabetic macular edema with background retinopathy.

3.  Entitlement to an initial rating in excess of 30 percent for diabetic nephropathy with hypertension.

4.  Entitlement to an increased rating for coronary artery disease (CAD), status post angioplasty, currently evaluated as 60 percent disabling, for the purpose of accrued benefits.

5.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, evaluated as 40 percent from July 6, 2007 to April 28, 2009 and as 20 percent disabling from April 29, 2009.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU), for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  He passed away in September 2012 during the pendency of the appeal.  The Veteran's surviving spouse is the Appellant; she has been accepted as the Veteran's substitute for purposes of processing this appeal to completion.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which denied the above claimed benefits.  The jurisdiction of the above claims has since been transferred to Louisville, Kentucky.

A hearing was held before a Decision Review Officer (DRO) in March 2009.  A transcript is of record.  Thereafter, in December 2011, the Board remanded these claims for further development.  

The Board notes a cause of death claim was filed in December 2012 by the Appellant, the Veteran's wife.  An August 2013 rating decision denied service connection for cause of death.  A Notice of Disagreement was filed in February 2014 and in response, a Statement of the Case was issued in July 2016.  At this time, the Appellant has not perfected an appeal to the Board.  Therefore, the issue of service connection for the Veteran's cause of death is not presently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously indicated the Board remanded these matters in December 2011 and instructed the AOJ to perform further development and examinations before issuing a Supplemental Statement of the Case (SSOC) readjudicating the Veteran's claims.  While the Veteran passed away before much of the development was able to be completed, his death did not negate the fact that the case was previously remanded with instructions to the AOJ, including to readjudicate the claim in an SSOC.  A review of the record does not show that this has been completed.  An attempt to comply with the Board's December 2011 remand directives should be made and a Supplemental Statement of the Case needs to be issued before the Board can readjudicate these claims.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to comply with the December 2011 Board remand directives, to the extent possible.

2.  Then reajudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case and provide the Appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

